CONCURRING AND DISSENTING OPINION
Hatfield, Judge:
I concur in the holding that the merchandise represented by Exhibit 2 is dutiable under the second part of para*7graph 1430 at 75 per centum ad valorem, as held by the court below. I am unable to agree, however, that the merchandise represented by Exhibits 3 and 4 is dutiable under the first part of the paragraph at 90 per centum ad valorem.
The decision of the majority is based upon the proposition that, if the involved articles are lace “when the embroidery stitching is removed therefrom,” they are dutiable under the second part of paragraph 1430 as “laces,” embroidered. If they are not “lace” when the embroidery stitching is removed therefrom, they are—
either nettings which are embroidered or are articles which are not named in the paragraph and which have been embroidered.
I am unable to agree to this pronouncement. The character and dutiable status of imported merchandise, unless the statute otherwise directs, which it has not done here, is determined in accordance with its condition at the time of importation.
In the case of Kayser & Co. (Inc.) v. United States, 13 Ct. Cust. Appls. 474, 477, T. D. 41367, this court said—
From the fact that the points were placed upon the material after the fabric was cut into tranks, and before the tranks were fashioned into gloves, it is contended that the embroidery was not put upon the gloves, but upon the fabric, and that therefore the completed articles were not embroidered gloves. That argument is sophistical and has no sound reason to support it. The work on the points was embroidery, when it was placed on the tranks, and it was no less embroidery after the tranks were converted into gloves. It is wholly immaterial whether embroidery is placed on an article before or after it is completed for the purpose of determining whether or not the article is “embroidered.” It may be that an embroidered trank is not an embroidered glove, but it is certain that if the trank be converted into a glove, the embroidery on the back makes it an “embroidered glove.”
I am of opinion that the quoted language is applicable, to the issues here involved.
The involved merchandise was not embroidered “nets” nor embroidered “nettings,” nor was it something not named in the involved paragraph at the time of importation. It was at that time and ever since “lace,” “embroidered lace,” and, in my opinion, dutiable as such under the second part of paragraph 1430 at 75 per centum ad valorem.
Garrett, Judge, concurs in the opinion of Judge Hatfield.